DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the culture vessel housing” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the plurality of transparent plates” in lines 2-3 of claim 5, . There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 recite the limitation “the lower transparent plate” in lines 2-3 and 5 of claim 8 and lines 2-3 and 5 of claim 9. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 3-9 and 22 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0109081) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”).
Regarding claim 1, Tsuchiya discloses a culture vessel housing apparatus (abstract; Fig. 1, element 1) that is configured to house a plurality (Fig. 1, multiple wells) of cell culture vessels (abstract “well plate” or Fig. 1, element W “well plate”) comprising:
a surrounding wall (Fig. 1, element 3 “housing unit”) that surrounds an internal space in which a cell culture vessel (abstract “well plate” or Fig. 1, element W “well plate”) is to be housed;
	a transparent top panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) that closes an upper part of the internal space surrounded by the surrounding wall (Fig. 1, element 3 “housing unit”);
	a heater (paragraph [0010]; or Fig. 4, element 61) that is provided only at the top panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) to keep the internal space warm (paragraph [0010]); and
	wherein the heater (paragraph [0010]; or Fig. 4, element 61) is made with a transparent conducting film (paragraphs [0038]-[0039]; or Fig. 4, element 61),
Tsuchiya does not disclose:
a table, the table comprising a window therethrough, wherein the table is configured to divide a space into an upper space and a lower space, wherein an ultraviolet light source and the culture vessel housing are in the upper space;
a bottom panel, absent the heater that closes a lower part of the internal space surrounded by the surrounding wall and is configured to transmit a laser beam emitted toward the cell culture vessel in the internal space through the bottom panel;
wherein the bottom panel is configured to completely or substantially prevent an ultraviolet light from the ultraviolet light source, with a wavelength of 200 to 280 nm, from passing from the upper space through the window.
As to 1) of claim 1, this limitation is an intended use limitation and is not positively recited as part of the claimed invention. While Tsuchiya does not teach that the culture vessel housing apparatus is for the purposes of the limitation of 1) of claim 1, as stated in the claimed preamble, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims. MPEP § 2111.02(II). The structure of Tsuchiya teaches all the structural limitations claimed; it would be capable of being used or operated according to the limitation of 1) of claim 1. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
As to 2) and 3) of claim 1, regarding the limitations “a bottom panel, absent the heater” and “the bottom panel is configured to completely or substantially prevent an ultraviolet light from the ultraviolet light source, with a wavelength of 200 to 280 nm, from passing through the window”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Tsuchiya with the bottom panel of Lu in order to block the harmful effect of ultraviolet light on cells (shown in Lu’s “dead cell ratio”, pg. 2023, right column).
Regarding the limitation “a bottom panel, absent the heater, that closes a lower part of the internal space surrounded by the surrounding wall” absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding the limitation “and is configured to transmit a laser beam emitted toward the cell culture vessel in the internal space through the bottom panel” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Tsuchiya would be fully capable of operating in this manner given the integration of the optical glass bottom panel of Lu. 
Regarding claim 3, Tsuchiya discloses a gas intake (paragraph [0046]; Fig. 1, element 27) to take a gas containing carbon dioxide (paragraph [0046], “CO2 gas”) into the internal space (paragraph [0032] “attached to the body portion 5”; Fig. 1).
Regarding claim 4, Tsuchiya does not disclose wherein the bottom panel completely or substantially prevents an ultraviolet light with a wavelength of about 253.7 nm from passing through.
Regarding the limitation “the bottom panel completely or substantially prevents an ultraviolet light with a wavelength of about 253.7 nm from passing through”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
Regarding claim 5, Tsuchiya discloses that the heater (paragraph [0010]; or Fig. 4, element 61) is provided at a lower transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]) of the plurality of transparent plates (Fig. 4, element 59 top one and element 59 bottom one, paragraph [0038]).
Regarding claim 6, Tsuchiya discloses wherein the surrounding wall (Fig. 1, element 3 “housing unit”) has a double structure (Fig. 1, elements 5 and 13, paragraph [0031]) with an inner wall (Fig. 1, element 13) and an outer wall (Fig. 1, element 5), the inner wall (Fig. 1, element 13) surrounding the internal space, the outer wall (Fig. 1, element 5) being outside the inner wall (Fig. 1, element 13) and surrounding the inner wall (Fig. 1, element 13).
Regarding claim 22, Tsuchiya discloses wherein the top panel (claim 4 or claim 11 “lid” or Fig. 1 element 53 “lid”) has a double structure (Fig. 4, element 59 top one and element 59 bottom one, paragraph [0038]) with a plurality of transparent plates (Fig. 4, element 59 top one and element 59 bottom one, paragraph [0038]) that are spaced (paragraph [0038], “air layer”) in a vertical direction (Fig. 4).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0109081) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”), as applied to claim 1, further in view of Parejo (“Highly efficient UV-absorbing thin-film coatings for protection of organic materials against photodegradation”).
	Regarding claim 7, Tsuchiya does not disclose wherein a coating for inhibiting penetration of an ultraviolet light is applied to the bottom panel, and wherein the bottom panel is made of optical glass BK7.
Regarding the limitation “the bottom panel is made of optical glass BK7”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Tsuchiya with the bottom panel of Lu in order to block the harmful wavelengths of light less than 300 nm.
Parejo discloses a coating (abstract, “a benzophenone derivative, (2,2-dihydroxy, 4-methoxybenzophenone)”) for inhibiting penetration of an ultraviolet light (abstract, “UV-absorbing coatings”).
	In the analogous art of UV-protective coatings, it would have been obvious to one skilled in the art before the effective filing date to modify the bottom panel of modified Tsuchiya with the coating of Parejo in order to protect organic matter against irradiation.
	Regarding claim 8, Tsuchiya discloses wherein the lower transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]) includes an upper surface (Fig. 4) facing a top of the vessel housing apparatus (abstract; Fig. 1, element 1), and an undersurface (Fig. 4) facing a bottom of the lower transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]), wherein the transparent conducting film (paragraphs [0038]-[0039]; or Fig. 4, element 61) is deposited on one of an upper surface (Fig. 4, element 61 film on the upper surface of Fig. 4, element 59 bottom one) and an undersurface of the lower transparent plate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0109081) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”) and Parejo (“Highly efficient UV-absorbing thin-film coatings for protection of organic materials against photodegradation”), as applied to claim 7, further in view of Joseph (WO 2007/092571).
Regarding claim 9, Tsuchiya discloses wherein the lower transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]) includes an upper surface (Fig. 4) facing a top of the vessel housing apparatus (abstract; Fig. 1, element 1), and an undersurface (Fig. 4) facing a bottom of the lower transparent plate (Fig. 4, element 59 bottom one, paragraph [0038]), wherein the transparent conducting film (paragraphs [0038]-[0039]; or Fig. 4, element 61) is deposited on one of an upper surface (Fig. 4, element 61 film on the upper surface of Fig. 4, element 59 bottom one) and an undersurface of the lower transparent plate.
	Tsuchiya does not disclose wherein the transparent conductive film is deposited on both of an upper surface and an undersurface of the lower transparent plate.
Regarding the limitation on the coating of the upper surface of the lower transparent plate, absent unexpected results, duplication of parts (specifically, the coating) would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Assuming that the limitation “wherein the transparent conducting film is deposited on both an upper surface and an undersurface” is not met by Tsuchiya in view of an obvious duplication of parts, Joseph discloses that any appropriate region of the plate may include a conductive coating (paragraph [0076]) and that the coatings may be external, or they may be located (e.g. sandwiched) between other regions of the plate (paragraph [0076]).
In the analogous art of temperature-regulated culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the transparent conducting film to be on both the upper surface and the lower surface of the lower transparent plate in order to better heat the apparatus for the cell culture to remain at the correct temperature.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suenaga (US 2011/0318725) – This invention discloses a table (paragraph [0072]; Figs. 12-16, element 13) comprising a window (paragraph [0130]; Figs. 12-16, element 56).
Butts (US 6,297,047) – This invention discloses an ultraviolet light source (col. 1, line 51 – col. 2, line 10).

Response to Arguments
Applicant’s arguments filed on April 25, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

	Regarding the amendments to claim 1, many of the amendments are regarding an intended use of the invention in the preamble of the claim, rather than positively reciting the structure in the scope of the claim.

	Regarding the Lu reference, although Lu is the sole reference relied upon to disclose the claimed bottom panel, Applicant has disregarded the Bk7 glass portion of the text that has been cited (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 ... which has a cutoff wavelength of 300 nm”) and instead refers to the MgF2 glass in the arguments. Lu refers to the following result: 
We also performed an experiment using optical glass Bk7 as the UV window, which has a cutoff wavelength of 300 nm. The fact that the dead cell ratio was less than 10% even with a UV pulse number of 3000 indicates that the action spectrum of this PUV light is less than 300 nm, mainly in the UVC region.
Lu, pg. 2023

	Also, the passage of UV light, whether traveling from above or below the Bk7 glass of Lu, would likely cause a similar result – blocking UV light – due to the cutoff wavelength of Lu’s Bk7 glass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799      
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799